UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HIMELDA MENDEZ, Individually and on
 behalf of all other persons similarly situated,

                             Plaintiff,                               1:19-cv-8470

                      -against-                                        ORDER OF
                                                                       DISMISSAL
 DJT FINE ART INTERNATIONAL LLC,
                                                                         USDC SDNY
                             Defendant.                                  DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
MARY KAY VYSKOCIL, United States District Judge:                         DATE FILED: 3/16/2020
         It having been reported to this Court by the Mediator that this case has been settled, it is

hereby

         ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by April 15, 2020. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                        _________________________________
Date: March 16, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
